 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTIAN DAVID ENTO,                            Case No. 1:19-cv-01292-AWI-BAM
12                      Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                      REGARDING DISMISSAL OF ACTION
13          v.                                        WITHOUT PREJUDICE FOR FAILURE TO
                                                      OBEY COURT ORDER AND FAILURE TO
14   SCHOOL DISTRICT OF IVER, et al.,                 PROSECUTE
15                      Defendants.                   (Doc. 3)
16

17

18          Plaintiff Christian David Ento (“Plaintiff”), a county jail inmate proceeding pro se,
19   initiated this civil action on September 16, 2019. (Doc. 1.) Plaintiff also filed an application to
20   proceed in forma pauperis under 28 U.S.C. § 1915. (Doc. 2.) However, Plaintiff’s application
21   was incomplete. Although Plaintiff filed the requisite affidavit to proceed in forma pauperis, he
22   failed to submit a certified copy of his trust account statement (or institutional equivalent) for the
23   6-month period immediately preceding the filing of the complaint, obtained from the appropriate
24   correctional official. 28 U.S.C. § 1915(a)(2).
25          On October 4, 2019, the Court directed Plaintiff to submit a certified copy of his prison
26   trust account statement that covers the 6-month period immediately preceding the filing of this
27   action within forty-five days. (Doc. 3.) More than forty-five days have passed, and Plaintiff has
28
                                                        1
 1   not yet submitted a copy of his certified trust account statement or otherwise responded to the

 2   Court’s order.

 3             District courts have the inherent power to control their dockets and “[i]n the exercise of

 4   that power they may impose sanctions including, where appropriate, . . . dismissal.” Thompson v.

 5   Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with prejudice,

 6   based on a party’s failure to prosecute an action, failure to obey a court order, or failure to comply

 7   with local rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for

 8   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992)

 9   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

10   Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987) (dismissal for failure to comply with court

11   order).

12             In determining whether to dismiss an action, the Court must consider several factors: (1)

13   the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

14   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

15   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

16   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988); see also In

17   re Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir.

18   2006) (standards governing dismissal for failure to comply with court orders). These factors

19   guide a court in deciding what to do and are not conditions that must be met in order for a court to

20   take action. Id. (citation omitted).
21             A civil action may not proceed absent the submission of either the filing fee or an

22   application to proceed in forma pauperis. 28 U.S.C. §§ 1914, 1915. As Plaintiff’s applications to

23   proceed in forma pauperis is not complete and he has not otherwise responded to the Court’s

24   order, the Court is left with no alternative but to dismiss this action. This action has been pending

25   since September 16, 2019, and the matter can proceed no further without Plaintiff’s cooperation

26   and compliance with the Court’s order. Moreover, this case cannot simply remain idle on the
27   Court’s docket, unprosecuted, awaiting Plaintiff’s compliance.

28             Accordingly, the Court HEREBY RECOMMENDS that this action be DISMISSED,
                                                       2
 1   without prejudice, for Plaintiff’s failure to comply with the Court’s order, failure to submit a copy

 2   of his certified trust account statement and failure to prosecute this action.

 3          These Findings and Recommendations will be submitted to the United States District

 4   Judge assigned to the case, as required by 28 U.S.C. § 636(b)(l). Within fourteen (14) days after

 5   being served with these findings and recommendations, Plaintiff may file written objections with

 6   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 7   Recommendations.” Plaintiff is advised that the failure to file objections within the specified

 8   time may result in the waiver of the “right to challenge the magistrate’s factual findings” on

 9   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

10   F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13      Dated:     December 2, 2019                             /s/ Barbara   A. McAuliffe           _
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
